           Case 1:19-cr-00096-JSR Document 128 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             19-CR-96-JSR
                                                                       :
ERNEST HORGE,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                                                     ORDER

                 The pretrial conference and arraignment currently scheduled for December 8,

2020, at 9:00 a.m., is hereby rescheduled to occur as a telephonic conference on December 8,

2020, at 9:00 a.m. 1 As requested, defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the proceeding begins (i.e., at 8:45 a.m.);

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.

                 The purposes of the telephonic conference will be to conduct an arraignment and

to address any relevant scheduling issues. To the extent the defense wishes to make any

applications regarding matters addressed in Mr. Horge’s letter dated November 1, 2020 (see

Docket Entry No. 124), defense counsel should in the first instance identify any such issues and

make any related applications through a written submission filed on ECF or copied to the




1
        The Court requested that Mr. Horge be produced for a videoconference. Unfortunately,
        due to the high volume of requests at the facility where Mr. Horge is in custody, a
        videoconference was not possible.


HORGE - ORD RE DEC 8 PTC.DOCX                             VERSION DECEMBER 2, 2020                  1
          Case 1:19-cr-00096-JSR Document 128 Filed 12/02/20 Page 2 of 2




Government, with an accompanying request for permission to file that submission under seal

(and/or treat it as ex parte) if there is a proper basis for such treatment.

                At the time of the conference, counsel should call 888-363-4734 and use access

code 1527005#. (Members of the press and public may call the same number, but will not be

permitted to speak during the conference.) Counsel should adhere to the following rules and

guidelines during the conference:

            1. Each party should designate a single lawyer to speak on its behalf (including
               when noting the appearances of other counsel on the telephone).

            2. Counsel should use a landline whenever possible, should use a headset instead of
               a speakerphone, and must mute themselves whenever they are not speaking to
               eliminate background noise. In addition, counsel should not use voice-activated
               systems that do not allow the user to know when someone else is trying to speak
               at the same time.

            3. To facilitate an orderly teleconference and the creation of an accurate transcript,
               counsel are required to identify themselves every time they speak. Counsel
               should spell any proper names for the court reporter. Counsel should also take
               special care not to interrupt or speak over one another.

            4. If there is a beep or chime indicating that a new caller has joined while counsel is
               speaking, counsel should pause to allow the Court to ascertain the identity of the
               new participant and confirm that the court reporter has not been dropped from the
               call.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

        SO ORDERED.

Dated: New York, New York
       December 2, 2020
                                                                  /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge
                                                                For the Hon. Jed S. Rakoff


HORGE - ORD RE DEC 8 PTC.DOCX                       VERSION DECEMBER 2, 2020                         2
